852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Josie W. THOMAS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3102.
United States Court of Appeals, Federal Circuit.
June 13, 1988.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board in Docket No. DC08318710411, denying petitioner's application for an immediate annuity under the discontinued service provisions of the CSRA because she did not meet the qualification requirements, is affirmed on the basis of the initial decision of the administrative judge, which became final when the Board denied the petition for review of that decision.